The opinion of the court was delivered by
Reavis, C. J.
Action to recover damages for personal injuries. It appears that defendant bad given permission to a property owner who was operating a laundry to uncover or malee an excavation in Main street. Such excavation was made, and, while without barriers or cover around it, the plaintiff fell into' it, and sustained the injuries complained of. When the plaintiff’s testimony was concluded, a motion for non-suit was made by defendant. Two- grounds for non-suit, were urged: (-1) That the city bad no> notice of the unguarded condition of the excavation at the time the accident occurred; and (2) that the plaintiff was guilty of contributory negligence.
Relative to the first ground it may be said the evidence on the part of plaintiff tended to show that the excavation had been uncovered for several days; and was at times unguarded; that there was no sufficient light to show the excavation; and that when plaintiff was injured there were no barriers for protection of any sort around the exea*30vation. It will also be noted that thei city had given permission for the street to he uncovered and the excavation to¡ he made. This permission, taken in connection with the other evidence that the excavation, was in a public and much-traveled street, was sufficient for thei jury to infer knowledge on the part of the city of the negligent condition in which the excavation was left. For a pertinent discussion of the knowledge imputed to defendant, see Beall v. Seattle, 28 Wash. 593 (69 Pac. 12).
Relative to contributory negligence, the evidence showed that plaintiff had engaged in a brawl soma two blocks from the place of the accident, and ran away rapidly from the persons with whom thei difficulty occurred, and in his course ran into the front and out of the rear door of a saloon, and through an alley onto the Main street, and into the excavation. The manner in which he got onto the street, and the rate of speed at which he was going, were facts to1 he submitted to the jury.
Ro error of law appearing on the record, the judgment is affirmed.
Anders, Hadley, Fullerton, Mount, Dunbar and White, JL, concur.